Citation Nr: 1139702	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  03-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right foot disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974, and from January 25, 1991, to March 26, 1991. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision that declined to reopen a claim for service connection for a right foot disability.  The Veteran timely appealed. 

In March 2004, the Veteran testified during a hearing before the undersigned at the RO.  In October 2004, the Board found new and material evidence to reopen the Veteran's claim, and remanded the reopened claim for additional development.  In a November 2006 decision, the Board denied service connection for a right foot disability. 

The Veteran appealed the November 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board. 

In March 2009, the Board remanded the matter, consistent with the Court's order.  After the development requested by the Board was completed, the case was returned to the Board, and service connection for a right foot disability was denied in a December 2009 rating decision.  

The Veteran appealed the December 2009 Board decision to the Court.  In a July 2010 Joint Motion for Remand, the parties again moved to vacate the Board decision and to remand the case to the Board, and the Court agreed to do so.  

The case was returned to the Board for action consistent with the July 2010 motion.  The Board then sought an expert medical opinion from the Veterans Health Administration.  This was obtained in September 2011, and the Board will once again consider the Veteran's claim. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a right foot bunion/hallux valgus deformity increased in severity during service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a right foot bunion/hallux valgus deformity was aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed a right foot disability during active service.  He notes that while he was treated for his service connected left foot during service, he was also treated for his right foot, and that this represented a chronic disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.306(a).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Service treatment records at the time of the Veteran's first entry examination in December 1972 show normal feet.

Service records reflect treatment for foot bunions and hallux valgus in February and March 1991.  It was reported that foot problems began when he began wearing a new pair of boots.  Records include a diagnosis of bilateral bunions, left greater than right.  X-rays at that time revealed a mild hallux valgus deformity of the left foot, with prominence of the first metatarsal head and adjacent soft tissue swelling consistent with bunion.  On a "Report of Medical History" completed by the Veteran in March 1991, he reported foot trouble. 

X-rays taken in April 1991 revealed bilateral hallux valgus, more pronounced on the left foot.  Records show that the Veteran underwent a bunionectomy on his left foot in June 1991.  Service connection has been awarded for post-operative hallux valgus deformity of the left great toe.  

During a July 1994 VA examination, the Veteran complained of constant pain in the big toe regions of each foot.  The pain was more severe on the left than on the right.  He reportedly worked as a letter carrier and was required to walk 8-to-10 hours per day.  Examination of the right foot revealed a 30-degree valgus deformity of the first metatarsal phalangeal joint with generalized tenderness. 

Private treatment records, dated in January 1995, reflect that the Veteran had a bunion on his right foot that was occasionally bothersome.  Surgery was not recommended at that time. 

Records reflect that the Veteran underwent a bunionectomy with metatarsal head osteotomy of the right first metatarsal phalangeal joint in September 2000.

In an October 2001 statement, the Veteran's treating physician, J.V.S., D.P.M., indicated that the Veteran's symptoms were consistent with a long-standing bilateral bunion problem.  He further indicated that if the Veteran's right foot disability had pre-existed service, his duties in service could certainly have aggravated the bunions. 

VA treatment records reflect that the Veteran was fitted for boots and custom-molded inserts in June 2003.  In March 2004, the Veteran testified that he pretty much had the same problem at the same time with his left and right feet; and that the left foot was more severe. 

During a January 2005 VA examination by J.V.S., D.P.M., the Veteran continued to complain of foot pain.  In a March 2006 addendum, another examiner concluded that following a review of the claims folder, including service treatment records, it was felt that right foot disability was in no way connected to his military service.  It appears that the examiners did not consider the Veteran's subsequent military service and foot problems that occurred in 1991. 

In July 2006, a VA staff physician indicated that the Veteran had previously undergone surgery to correct hallux abductovalgus of the right foot and left foot; and that the internal fixation utilized during the surgery had begun to cause irritation to surrounding soft tissue.  Removal of hardware was recommended.

Following the Board's March 2009 remand, the January 2005 examiner, J.V.S., D.P.M., reviewed the Veteran's medical charts and records, and in August 2009 he opined as to the nature and etiology of the Veteran's right foot disability.  The examiner indicated that records dated in April 1991 included a diagnosis of bilateral bunions with greater deformity on the left than on the right, and there was no mention of degenerative joint disease at that time.  The examiner opined that the Veteran had a bunion from his early years forward; and that the bunions and hallux valgus, like pes planus, are due to an overall congenital familial structure.  The examiner opined that the Veteran entered military service with bunions and departed military service with bunions, and that his foot gear in service did not cause or form his bunions.  The examiner also opined that, while there may have been some shoe irritation or discomfort about his feet from military duties, these recurrences did not make his structure any worse or produce arthritis or did any lasting damage to the Veteran's feet.  In support of these opinions, the examiner commented that aging and years of postal route walking would have resulted in the majority of changes presented; and that temporary skin irritation or even running would not cause any more arthritis or structural changes than would ordinary everyday living for 40 years.

In the Joint Motion that was granted by the Court in July 2010, it was noted that the October 2001 and March 2009 medical opinions, although offered by the same doctor, had reached different conclusions.  The Board was asked to reconcile these differences.  Therefore, the Board sought and obtained the September 2011 VHA expert medical opinion.  

The September 2011 examiner reviewed the claims folder, to include the service treatment records and the prior medical opinions.  She noted that the Veteran's bunions were not created by service because hallux abducto-valgus is a congenital issue in which patients are predisoposed to develop problems based on biomechanics, external forces, and activity level.  It was further noted that the Veteran's long time job as a postal carrier would contribute to his problem.  However, a February 1991 service treatment record showed that he had a podiatry referral while on active duty and that the initial referral was for the right foot.  The treatment considered included stretching, orthotics, and surgery.  The examiner opined that if the Veteran's disability was not aggravated during service, then there would not have been a need to seek medical care or to discuss surgical intervention.  It was further noted that a March 1991 record shows that the Veteran's initial injury was due to his army boots, and that it had occurred in the line of duty.  The examiner concluded by stating that the Veteran's right bunion/hallux valgus deformity had been aggravated during active service.  

Both J.V.S., D.P.M., and the September 2011 examiner have noted that the Veteran's right bunion/hallux valgus deformity is a congenital disability.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, service connection for a congenital disease (as opposed to defect) may be awarded if the disability is aggravated during active service.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

In this case, the October 2001 statement from J.V.S., D.P.M. notes that it was possible that the Veteran's right bunion/hallux valgus deformity was aggravated during service.  He contradicted himself in March 2009, but did not explain why his opinion had changed.  The March 2006 opinion, while negative, apparently considered only the service treatment records from the initial period of service.  The September 2011 examiner has presented the strongest opinion, and the only one that considered all the evidence and that contains consistent reasoning.  This examiner found that the right bunion/hallux valgus deformity was aggravated during service, and offers the need for treatment and consideration of surgery as supporting evidence of this aggravation.  Though it was not specified whether the congenital deformity was a disease or defect, resolving all doubt in the Veteran's favor, the Board finds that it is a disease and that service connection for a right bunion/hallux valgus deformity is warranted.  


(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right foot bunion/hallux valgus deformity is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


